Citation Nr: 0419228
Decision Date: 07/16/04	Archive Date: 09/01/04

DOCKET NO. 94-41 630                        DATE JUL 16 2004


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

(The issue of entitlement to wavier of recovery of VA loan guaranty indebtedness in the original amount of  $18,069.24 is the subject of a separate decision.)

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Milo Hawley, Counsel



INTRODUCTION


The veteran served on active duty from February 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. VA will notify you if further action is required on your part.

REMAND

The veteran brought a claim of entitlement to service connection for migraines in June 2002. The RO issued a rating decision, in September 2002, that found that new and material evidence had not been received to reopen the veteran's claim of entitlement to service connection for migraines. The veteran appears to have filed a notice of disagreement (NOD) with the decision, as well as requesting a personal hearing. No Statement of the Case (SOC) has been issued following the submitted NOD. As such, whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraines is remanded, as discussed below, to the RO. In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated that in a case in which a veteran expressed disagreement in writing with an RO decision and the RO has not issued a SOC, the Board should remand the issue to the RO, not refer it; for issuance of an SOC.

VA must notify the claimant of evidence and information necessary to substantiate her claim and inform her whether she or VA bears the burden of producing or

-2



obtaining that evidence or information. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002). See Paralyzed Veterans of America v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003). VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2002).

Accordingly, this case is REMANDED to the RO for the following actions:

1. The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied. See also 38 C.F.R. § 3.159 (2002); see also Paralyzed Veterans of America v. Secretary of Veterans Affairs. The veteran must be notified of which portion of the information and evidence necessary to substantiate her claim for which she is responsible and which evidence it is VA's duty to assist her in obtaining. See Quartuccio v. Principi, 16 Vet. App. 183 (2002). Make reasonable efforts to obtain all evidence sufficiently identified by the veteran.

2. The RO should, in response to the veteran's November 2002 request, inquire of the veteran as to what type of hearing she desires. Appropriate scheduling should then be accomplished.

3. The RO should furnish the veteran and her representative with an SOC on whether new and material evidence has been received to reopen a claim of

- 3 



entitlement to service connection for migraine headaches. She should be advised of the necessity of filing a timely substantive appeal.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. In taking this action, the Board implies no conclusion, either legal or factual, as to the ultimate outcome warranted. No action is required of the veteran unless she is otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994,Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

C. P. RUSSELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2002).

- 4





